In a proceeding brought to *772punish appellant for contempt for refusing to convey certain real property which had been transferred to him by his client during the pendency of an action for specific performance of a contract to sell such property, order confirming referee’s report, adjudging appellant in contempt, and directing him to execute and deliver a deed, reversed on the law, without costs, and motion denied, without costs. In effect, the order appealed from determines the title to real property, which may not be done in this summary manner. (Matter of Baltes, 51 App. Div. 491.) Without such determination it cannot be held that the appellant has done any of the acts specified in section 753 of the Judiciary Law. We are not to be understood as condoning the appellant’s conduct, nor do we hold any other remedy unavailable. It is possible that a contempt proceeding would lie against him in the connected action of Kalamon v. Kalamon (260 App. Div. 953) in which judgment has recently been entered. In that action the appellant was a party and had an opportunity to be heard on his claim of title. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.